                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

BRIAN WHITLEY, INDIVIDUALLY, AND ON
BEHALF OF ALL OTHERS SIMILARLY SITUATED                                                 PLAINTIFF

V.                                  NO. 4:16-CV-00624-DPM

BAPTIST HEALTH; BAPTIST HEALTH HOSPITALS;
DIAMOND RISK INSURANCE, LLC;
CONTINENTAL CASUALTY COMPANY;
ADMIRAL INSURANCE COMPANY;
ADMIRAL INDEMNITY COMPANY;
IRONSHORE INDEMNITY INC.; AND
IRONSHORE SPECIALTY INSURANCE COMPANY                                              DEFENDANTS

                  SECOND AMENDED AGREED PROTECTIVE ORDER

        The original Agreed Protective Order (Doc. 55) and the Amended Agreed Protective

Order filed March 15, 2019 (Doc. 102) are incorporated herein by reference as if set out word for

word.

        The purpose of this second amendment is to add language to the Protective Order to

insure it is a qualified HIPAA Order pursuant to 45 C.F.R. §164.512(e), a regulation interpreting

HIPAA. In response to written class discovery served by Mr. Whitley, as limited by and subject

to the orders of this Court, Baptist Health is directed and ordered to produce the protected

health information of class members for the period of 30 July 2011 to 22 January 2020.

        With regard to any protected health information disclosed and produced by Baptist

Health in this case, the parties are prohibited from using or disclosing the protected health

information for any purpose other than this litigation for which such information was requested

and provided, and, additionally, any protected health information disclosed shall be returned to

Baptist Health or destroyed (including all copies made) at the end of the litigation.
       The Court retains jurisdiction to enforce this Order for one year after this case ends,

including any appeal.      Thereafter, this Order will be solely a matter of contract between the

parties and signatories.

       IT IS SO ORDERED.



                                               HONORABLE D. ¥. MARSHALL, JR.
                                               United States District Judge

                                               DATED: _ _;;.._:;i..
                                                               _ +l-r - -\jj-OV'-
                                                                              _,/.___;:_
                                                                                     :2D__c:_
                                                                                           ;).._O_ _
APPROVED:

CAMPBELL & GROOMS, PLLC                                BARBER LAW FIRM PLLC
8500 West Markham, Suite 105                           425 West Capitol Avenue, Suite 3400
Little Rock, AR 72205                                  Little Rock, AR 72201
(50 I) 313-4967                                        (501) 372-6175
By: Isl Donald K. Campbell, III                        By: Isl Robert L. Henry, III
Donald K. Campbell, III                                Robert L. Henry, III, AR Bar No. 72054
ARSC No. 84017                                         James D. Robertson, AR Bar No. 95181
Kendel W. Grooms                                       Adam D. Franks, AR Bar No. 2016124
ARSC No. 2009128                                       Attorneys for the Baptist Defendants
                                                       and Defendant Diamond Risk Insurance LLC
BAILEY & OLIVER LAW FIRM
3606 Southern Hills Boulevard                          WRIGHT, LINDSEY & JENNINGS LLP
Rogers, AR 72 758                                      200 West Capitol Avenue, Suite 2300
(479) 202-5200 Phone                                   Little Rock, AR 72201-3699
(479) 202-5605 Fax                                     (501) 371-0808
By: Isl Sach D. Oliver                                 By: Isl David P. Glover
Sach D. Oliver, AR Bar No. 2006251                     David P. Glover
Frank H. Bailey, AR Bar No. 74004                      David Chan Jung
T. Ryan Scott, AR Bar No. 200816 I                     Attorneys for Defendant Continental
Geoff D. Hamby, AR Bar No. 2015171                     Casualty Company

HENINGER GARRISON DAVIS LLC
2224 First Avenue North
Birmingham, Alabama 35203
(205) 326-3336 Phone
(205) 326-3332 Fax
By: Isl Jeffrey P. Leonard
W. Lewis Garrison Jr. (Ala.: ASB-3591-
N74W)
Erik S. Heninger (Ala.: ASB-1189-K46H)
Jeffrey P. Leonard (Ala.: ASB-2573-J67L)
          Attorneys for Plaintiff



                                                  2
